Citation Nr: 1726434	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-50 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as depression, to include as secondary to service-connected cystic acne.

2.  Entitlement to an evaluation in excess of 10 percent for cystic acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The appellant is a Veteran who had active Army service from August 1976 to January 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of August and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was Remanded in March 2014 and in June 2016.

The Veteran testified before the Board at a March 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was most recently before the Board in March 2011, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of an increased evaluation for cystic acne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder was not manifest in active service; any current acquired psychiatric disorder is not otherwise etiologically related to such service and is not caused or aggravated by service-connected cystic acne.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issue considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded VA psychiatric examinations.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations or opinion requests are in order.  
The Veteran testified on his own behalf before the Board in March 2011.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for service connection.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103(c)(2) was met during the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Finally, there has been substantial compliance with all prior Board remand instructions, and consideration of the instant appeal may proceed.  See generally Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends his current depressive disorder is related to his active military service.  Alternately, he asserts that his service-connected cystic acne caused or aggravated his current depressive disorder.

Regarding direct service connection, while the evidence reveals that the Veteran currently suffers from a depressive disorder, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are void of any complaints of, or treatment for, depression or any other mental health condition during service.  There was no diagnosis or any mention of a possible psychiatric disorder during such service.  As such, the Board finds that no acquired psychiatric disorder was manifest during the Veteran's active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Turning to the post-service record, it appears that the Veteran was treated for depression in 1994 after breaking up with his former wife.  He was admitted overnight, and subsequently sought mental health services a couple of times.  The Veteran did not provide or identify these records, but did not indicate during his testimony that these records would be favorable to his claim.  

By 1998, a VA depression screen was negative.  A November 2009 VA psychiatric examination report is unfavorable to the Veteran's claim.  The examiner concluded that it was less than likely that the Veteran's current depression was incurred in service or was related to any service-connected disability.  The examiner described numerous situational stressors related to the Veteran's depression.  The Board notes the Veteran's submission of an April 2010 statement indicating that he did not attend a VA examination in November 2009.  See April 2010 VA 21-4138, Statement in Support of Claim.  

At an October 2014 VA examination, the examiner noted the Veteran's depressive disorder symptoms appeared to be related to impairment in functional status and overall quality of life, such that he has few friends and little in the way of recreational activity outside of watching war movies.  The examiner concluded that it was less than likely that the Veteran's current depression, which the examiner characterized as an early-onset depression, was incurred or aggravated during his military service.  

A December 2016 VA examiner also provided a negative etiological opinion regarding the relationship between the Veteran's military service or a service-connected disability and the Veteran's depressive disorder.  In this regard, the VA examiner noted there is no evidence in the record or the Veteran's subjective reports that he developed a mental health condition during service.  The VA examiner noted the Veteran reported profound disappointment regarding his father's lack of support and his own inability to advance in a military career.  The VA examiner noted the Veteran's dismissal from service does appear to be one of the more frustrating experiences of his life, but specifically opined there was no evidence that his military service is the cause of his depressive disorder.

Addressing secondary service connection, the VA examiner noted the Veteran has significant impairment of his functional status, a profound sense of disappointment in life, a maladaptive interpersonal coping style, a history of anger and disappointment in his farther, and an angry and hostile interpersonal style that have made relationships and work challenging.  While the Veteran did discuss his acne during the clinical interview, the VA examiner determined that the severity of the Veteran's interpersonal difficulties, alcohol use, and depression "simply do not fit with acne as the etiology."  Likewise, the VA examiner found that the Veteran's acne did not aggravate his depressive disorder, noting that the Veteran's primary fixation during the interview was on the disappointment of not having the military career he wanted.

The Veteran has not provided a competent medical opinion in support of his claim.  The Board acknowledges that the Veteran himself has claimed that he suffers from depression as directly related to his active service or secondary to a service-connected disability.  The Veteran's testimony before the Board reflects that he personally believes that his current depression is a result of his service or his service-connected skin disability.

The Veteran is competent to report symptoms observable to a layperson, e.g., feelings of sadness or anxiety, or a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis.  Nevertheless, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions and testimony regarding the medical etiology of his depression may be afforded minimal probative value, and cannot constitute competent medical opinion upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that his currently diagnosed depressive disorder was incurred during or aggravated by his military service or is etiologically related to his active service or to his service-connected cystic acne.  VA opinions of record provide negative etiological opinions addressing both direct and secondary service connection, and these opinions are afforded significant probative value.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Board regrets yet another remand is necessary regarding the Veteran's increased evaluation claim.  However, as the development of this issue does not comply with prior Board remands, a remand is unavoidable.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In both the March 2014 and June 2016 remands, the Board instructed that the Veteran be provided a VA examination and, in both instances, ordered that color photographs of the Veteran's cystic acne are to be associated with the examination report.  Neither the October 2014 VA examination report nor the November 2016 examination report includes the requested photographs.  Furthermore, the Veteran reported to the VA examiner that the severity of his acne fluctuates, and was in temporary remission at the time of each of his VA examinations.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination during the remission phase of a condition does not "accurately reflect the elements of the present disability."  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  However, the Court has acknowledged that it is difficult, if not impossible, to schedule an examination during a period of exacerbation.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA clinical examination to evaluate the current severity of his service-connected cystic acne.  Reasonable attempts should be made to schedule this examination during a period of flare-up.  If such action is not possible, a written statement to that effect should be prepared and incorporated into the record.  The entire electronic claims file must be provided to the examiner in conjunction with the examination.  All tests and studies deemed appropriate should be conducted.  Specific findings pertinent to the face, neck, chest, and back should be noted.  Photographs should be taken and associated with the electronic record for appellate review.  All information for rating purposes is to be provided by the examiner.  The supporting rationale for all opinions expressed must be provided. 

2.  Advise the Veteran that he may submit photographs or digital images taken during a period of exacerbation of his acne.  Advise the Veteran that a digital photograph with an automatic date stamp would be of greater persuasive value than an undated image.

3.  Review the VA examination report and ensure compliance with the instructions above, including ensuring color photographs have been associated with the record.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


